Order, Supreme Court, New York County (Michael Stallman, J.), entered August 13, 2003, denying plaintiffs’ motion for partial summary judgment on the issue of liability, unanimously affirmed, without costs.
Although the vehicle owned by defendant City and operated by defendant Maiorana hit plaintiffs vehicle from behind, summary judgment as to liability was properly denied since Maiorana adequately explained the collision as attributable to circumstances other than negligence on his part. Officer Maiorana’s testimony that he was riding his scooter in formation as part of a presidential detail, and was some three scooter lengths behind plaintiffs vehicle—also part of the formation— when he hit a roadway defect and lost control of his vehicle, was sufficient to raise a triable issue as to whether the complained-of accident was attributable to Maiorana’s negligence (see Ebanks v Triboro Coach Corp., 304 AD2d 406 [2003]). Concur—Nardelli, J.P., Andrias, Sullivan, Ellerin and Gonzalez, JJ.